Title: John Gilbank to the American Commissioners, 16 November 1778: résumé
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, November 16, 1778: Having received no answer from you, I am writing a third time to request money to join my regiment in South Carolina. A convoy is expected and the vessels will be ready to sail. It is the custom of every nation to supply an officer who has been taken prisoner with the amount of his pay to rejoin his station. If this were not so, what gentleman would risk his life and connections in the service of his country?
Certainly Congress would cheerfully do all in its power to relieve an officer in distress; therefore I hope to receive an order from you as soon as the post permits. As a continental officer I have the right to expect this, a state officer here already having an order to receive what he wants. Every officer in the service ought to be treated alike. I hope you will not decline to answer me so that, in the event of a refusal, the issue may at least be presented before the legislature.
A gentleman recently in Paris reports that you are critical of continental officers who idle away their time and fail to exert themselves to find means of returning to their country’s service. Such censure ought not to apply to me. My stay has been unavoidable, no ship having sailed for America since shortly after I arrived. I would embrace any opportunity of leaving this place.>
